EXHIBIT 10.3




CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE




This Confidential Separation Agreement and General Release (“Agreement”) is made
and entered into this  28  day of June, 2006, by and between SFBC International,
Inc. (“Company”) and Gregory B. Holmes (“Executive”) (collectively referred to
as the “Parties”).

WHEREAS, Executive has been employed by Company pursuant to that certain
Employment Agreement dated May 20, 2005 (“Employment Agreement”);

WHEREAS, the Company and Executive have mutually agreed that Executive will
voluntarily resign from his employment with the Company without Good Reason, as
defined in the Employment Agreement, as well as his position as Director and any
other position with or relating to the Company, effective June 20, 2006
(“Separation Date”), in accordance with the terms and conditions set forth in
this Agreement;

IT IS HEREBY AGREED, by and between Executive and Company, as follows:

1.

In consideration of Executive’s execution of this Agreement, Executive’s
agreement to be legally bound by its terms, and Executive’s undertakings as set
forth herein, Company agrees as follows:

(a)

Company will continue to pay Executive monthly severance payments of fifty
thousand dollars ($50,000), less applicable deductions and withholdings, for a
period of eighteen (18) months from the Separation Date (the “Severance
Period”), in accordance with the Company’s normal payroll cycle, but in no event
less than once monthly.  Notwithstanding any provision to the contrary in this
Agreement, no severance payment under this Paragraph 1 will actually be made to
Executive prior to the earlier of (i) January 2, 2007, which is more than six
(6)-month from the date of Executive’s “separation from service” (as such term
is defined in Treasury Regulations issued under Internal Revenue Code Section
409A), which should be





1




--------------------------------------------------------------------------------

coincidental with the Executive’s Separation Date hereunder, or (ii) the date of
Executive’s death.  Such deferral period is required under Internal Revenue Code
Section 409A(a)(2) as result of Executive’s status as a key employee for
purposes of that statutory provision. Upon the expiration of such deferral
period, all severance payments deferred during that period shall be paid to
Executive in a lump sum, and any remaining severance payments due under this
Paragraph 1 will be paid in accordance with the normal payment dates specified
for them herein.  

(b)

If Executive elects health insurance coverage under COBRA, Company will pay for
the employer’s portion of the premium for a total of one (1) year following the
Separation Date, after which time all costs will be paid by Executive.

(c)

Company will accelerate the vesting of 11,935 shares of restricted stock
previously awarded but unvested, which shall become vested upon the Separation
Date.  Such restricted stock shall in all other respects be subject to the
applicable plans, grants or agreements.  Notwithstanding any provision to the
contrary in this Agreement, the issuance of the restricted stock will not be
made to Executive prior to the earlier of (i) January 2, 2007 which is more than
six (6)-month from the date of Executive’s “separation from service” (as such
term is defined in Treasury Regulations issued under Internal Revenue Code
Section 409A), which should be coincidental with the Executive’s Separation Date
hereunder, or (ii) the date of Executive’s death.  Such deferral period is
required under Internal Revenue Code Section 409A(a)(2) as result of Executive’s
status as a key employee for purposes of that statutory provision.  Any other
unvested stock options or restricted stock units as of the Separation Date shall
be forfeited.

(d)

Company will reimburse Executive’s legal fees incurred in connection with the
review and negotiation of this Agreement upon providing appropriate invoices
evidencing the same; provided such amount shall not exceed five thousand dollars
($5,000).





2




--------------------------------------------------------------------------------

(e)

Notwithstanding subparagraph (a) above, upon a “Change of Control” of the
Company, any remaining unpaid severance payments set forth in paragraph (a)
above shall be accelerated and paid in one lump sum upon the earlier of: (i)
January 2, 2007; and (ii) the closing date of a transaction constituting a
“Change of Control”.  For purposes hereof, a “Change of Control” shall mean any
transaction pursuant to which any entity or person not now an executive officer
or director of the Company becomes either individually or as part of a group
(required to file a Schedule 13D or 13G with the Securities & Exchange
Commission) the beneficial ownership of fifty percent (50%) or more of the
Company’s common stock

2.

Executive retains the right to exercise any vested but unexercised stock options
for a period of ninety (90) days from the Separation Date, in accordance with
the applicable stock option plans, grants or agreements.  

3.

Executive acknowledges that the benefits described in Paragraph 1 above are not
required to be paid by any previous agreements (including but not limited to the
Employment Agreement), policies, practices and/or procedures.  Thus, Executive
represents, warrants and agrees that he is receiving consideration pursuant to
this Agreement beyond that to which he is otherwise entitled.

4.

Executive, on behalf of himself, his heirs, executors, administrators, and/or
assigns, does hereby RELEASE AND FOREVER DISCHARGE SFBC International, Inc.,
together with its parents, subsidiaries, affiliates, partners, joint ventures,
predecessor and successor corporations and business entities, past, present and
future, and its and their agents, directors, officers, employees, shareholders,
investors, insurers and reinsurers, representatives, attorneys, and employee
benefit plans (and the trustees or other individuals affiliated with such plans)
past, present and future (collectively, the “Releasees”), of and from any and
all legally





3




--------------------------------------------------------------------------------

waivable causes of action, suits, debts, complaints, claims and demands
whatsoever in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive, or his heirs, executors, administrators, and/or
assigns, ever had or now has against each or any of the Releasees (other than
any claims arising in connection with the enforcement of this Agreement), from
the beginning of time to the date of execution of this Agreement, including,
without limitation, any and all claims relating to Executive’s employment with
Company or the conclusion of that employment, including, without limitation,
claims under the Age Discrimination in Employment Act (“ADEA”), Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the
Americans with Disabilities Act, the Executive Retirement Income Security Act,
the Occupational Safety and Health Act, Family and Medical Leave Act, the
Florida Civil Rights Act of 1992, the Miami-Dade County Equal Opportunity
Ordinance, the Florida Private Whistleblower Act, the Florida Wage
Discrimination Law, the Florida Equal Pay Law, the retaliation provisions of the
Florida Workers’ Compensation Law, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Executive Protection Act, the New Jersey Family
Leave Act, the New Jersey Wage Payment Law, the New Jersey Wage and Hour Law,
and any and all other applicable federal, state or local constitutional,
statutory or common law claims, now or hereafter recognized, including but not
limited to, any claim for severance pay, bonus pay, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit or disability, or any claims for economic loss, compensatory damages,
punitive damages, liquidated damages, attorneys’ fees, expenses and costs.

5.

In consideration for executing this Agreement, the Executive hereby covenants
and agrees that the terms contained in Paragraphs 7, 8 and 11 of the Employment
Agreement,





4




--------------------------------------------------------------------------------

regarding Non-Competition, Non-Solicitation, and Non-Disclosure of Confidential
Information, and Inventions, Ideas, Processes and Designs are hereby
incorporated into this Agreement as if set forth in full herein, except that
Paragraph 7 of the Employment Agreement is hereby modified such that the duties
and obligations contained within Paragraph 7 of the Employment Agreement shall
remain in effect during the Severance Period.  Executive expressly agrees that
the character, duration, and geographical scope of the non-competition,
non-solicitation, and non-disclosure provisions set forth in Paragraphs 7 and 8
of the Employment Agreement are reasonable in light of the circumstances as they
exist on the effective date of this Agreement.  Executive agrees that the
Company will or would suffer irreparable injury if Executive were to violate any
provision incorporated into this Paragraph 5 and that the Company would by
reason of such violation be entitled to injunctive relief in a court of
appropriate jurisdiction.  If it is determined by a court of competent
jurisdiction in any state that any restriction incorporated into this Paragraph
5 is excessive in duration or scope or is unreasonable or unenforceable under
applicable law, it is the intention of the Parties that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by law.

6.

Executive hereby agrees and recognizes that his employment relationship with the
Company has been permanently and irrevocably severed by his resignation as of
the Separation Date, and that neither the Company nor the Releasees have any
obligation, contractual or otherwise, to hire, rehire or re-employ Executive in
the future.  By executing this release, Executive hereby resigns as Director of
the Company, and all other positions he may hold in the Company or any of its
affiliates or subsidiaries (as an officer or otherwise).  Executive further
hereby agrees to sign such other letters or agreements acknowledging his
resignation as the Company may reasonably request.





5




--------------------------------------------------------------------------------

7.

Executive represents that he does not have any notices, complaints,
applications, lawsuits, claims, or charges pending against any of the Releasees.
 This Agreement is expressly conditioned and contingent on the truth of
Executive’s representations in this Agreement.

8.

Executive agrees and acknowledges that this Agreement is not, and shall not be
construed to be, an admission of any violation of any federal, state or local
statute, ordinance or regulation, or of any duty owed by Releasees to Executive,
or of any wrongdoing to Executive by Releasees.

9.

Executive confirms that he has returned any and all documents, data, materials
and other property of Company that he has ever had in his possession, custody,
or control.  Notwithstanding the foregoing, Executive shall be permitted to
purchase the laptop computer used by Executive prior to the Separation Date for
fair market value (currently $300); provided, however, that all proprietary
materials and software (including licensed software) shall be removed from the
computer.  Executive further confirms that he has cancelled all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

10.

Except as set forth herein, Executive agrees not to make written or oral
statements about the Company or Releasees that are negative or disparaging.  In
addition, the Company agrees not to make written or oral statements about
Executive external to the Releasees that are negative or disparaging.  Nothing
in this Paragraph shall preclude the Parties from communicating or testifying
truthfully to the extent expressly required or protected by law, or by the
proper inquiry of a state or federal governmental agency, or by a subpoena to
testify issued by a court of competent jurisdiction, or in any action to
challenge or enforce the terms of this Agreement.





6




--------------------------------------------------------------------------------

11.

Executive acknowledges that he will be deemed an affiliate under SEC Rule 144
promulgated under the Securities Act of 1933, as amended, for a period of three
(3) months from the date of the Separation Date, and will remain subject to the
Company's insider trading policy until the later of: (i) the Company's public
release of its financial statements for the quarter ended June 30, 2006; or (ii)
Executive is no longer in possession of material non-public information.
 Executive also hereby acknowledges and agrees that, notwithstanding the
Company's policies, Executive understands that he will remain subject to all
federal and state securities laws and regulations.  




12.

Executive shall make himself available at reasonable times (not to exceed more
than eight (8) hours per week or twenty (20) hours per month) unless additional
compensation is provided by the Company) without further compensation to
cooperate with the Company and its attorneys and answer any questions from
Company and its attorneys regarding his employment with Company, his former
duties during such employment, or any knowledge or information he obtained
during his employment with Company.  Such cooperation shall include but not be
limited to cooperation in connection with pending litigation, threatened
litigation, investigation of claims, investigations by governmental agencies,
providing information to, or testifying at deposition, trial, arbitration or
other proceeding or otherwise assisting in any litigation, arbitration or other
proceeding brought by or against the Company, or any investigation or proceeding
brought by any federal or state regulatory or law enforcement agency or
legislative body or testifying or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange.





7




--------------------------------------------------------------------------------

13.

This Agreement constitutes the entire agreement between Executive and Company
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, including the Employment Agreement
(except for those portions expressly incorporated into this Agreement), relating
to the subject matter hereof.  Executive acknowledges that neither the Company,
the Releasees, nor their agents or attorneys have made any promise,
representation or warranty whatsoever, either express or implied, written or
oral, other than the express written representations herein.  Executive agrees
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement signed by both Executive and
Company.

14.

If any provision of this Agreement or the application thereof is held invalid,
with the exception of Paragraphs 4 or 5, the invalidity shall not affect other
provisions or applications of the Agreement which can be given their intended
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

15.

This Agreement is made and entered into in the State of Florida and shall be
interpreted, enforced and governed under the law of that State without regard to
applicable conflicts of laws principles.  

16.

This Agreement shall be binding upon Executive and upon his heirs,
representatives, executors, administrators, successors and assigns, and shall
inure to the benefit of Company and others released in this Agreement, and to
their respective heirs, representatives, executors, administrators, successors
and assigns.

17.

Executive further certifies and acknowledges that:

(a)

Executive has read the terms of this Agreement and understands its terms and
effects, including the fact that he has agreed to RELEASE AND FOREVER DISCHARGE





8




--------------------------------------------------------------------------------

the Releasees from any cause of action (other than any claims arising in
connection with the enforcement of this Agreement), including any claim arising
out of his employment relationship with the Company, the terms and conditions of
that employment relationship, and the conclusion of that employment
relationship;

(b)

Executive has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which Executive acknowledges is adequate and
satisfactory;

(c)

the payments, benefits, promises and undertakings performed, and to be
performed, as set forth herein exceed and are greater than the payments and
benefits, if any, to which Executive would have been entitled had he not
executed this Agreement;

(d)

Releasees have advised Executive, through this document, to consult with an
attorney concerning this Agreement prior to signing this Agreement;

(e)

Executive has been informed that he has the right to consider this Agreement for
a period of twenty-one (21) days from receipt prior to entering into this
Agreement and Executive has signed on the date indicated below after concluding
that the Agreement is satisfactory; and

(f)

Executive may revoke the Agreement within seven (7) days after signing it.
 Revocation must be made by sending a written notice of revocation to Mr. John
Hamill, via overnight mail, certified mail or by hand delivery.  This Agreement
will not be binding or enforceable until the expiration of this seven (7) day
period.  The expiration of such revocation period will be the effective date of
this Agreement.  If Executive revokes this Agreement, it will not become binding
or effective, and Executive will not receive the benefits set forth in Paragraph
1 of this Agreement.





9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and
Company hereby execute the foregoing Confidential Separation Agreement  and
General Release.  




GERGORY B. HOLMES







/s/ Gregory B. Holmes

Gregory B. Holmes

SFBC INTERNATIONAL, INC.







/s/ Jeffrey P. McMullen

By:    Jeffrey P. McMullen

Title: President and Chief Executive Officer











10


